DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2006/0187401) in view of Yang et al. (US 2019/0086720).
Yun et al. disclose (at least in Fig. 1 and 2A):

    PNG
    media_image1.png
    512
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    497
    media_image2.png
    Greyscale

Claim 1:	A liquid crystal display device, comprising: 
a first substrate 200
a second substrate (comprising elements 110, 120 and 130) facing the first substrate, the second substrate comprising a plurality of grooves (i.e. spaces formed between elements 120 R/G/B) facing the first substrate 200
a liquid crystal layer 300 disposed between the first substrate and the second substrate
a plurality of black matrix layers 130, each of the black matrix layers disposed in a corresponding groove of the second substrate
wherein a surface of the black matrix layer and a surface of the second substrate are in a same plane and constitute a flat surface
wherein a height of the groove is equal to a height of the black matrix layer
the black matrix layers are strip-shaped and spaced apart from each other (Examiner notes: Fig. 2A: for instance, looking at each, individual black matrix layer 130 that formed in vertical direction, we would see each, individual black matrix layer 130 as a strip-shaped and spaced apart from other black matrix layer)
 the grooves are strip-shaped and spaced apart from each other (Examiner notes: Fig. 2A: similarly, each, individual groove, which formed between color filter layers 120 R/G/B in vertical direction would be as a strip-shaped and spaced apart from other groove)
	Yun et al. do not explicitly disclose wherein the height of the groove is equal to 0.5 um; and wherein the height of the black matrix layer is equal to 0.5 um.
	Yang et al. disclose the black matrix 66 has a thickness of 0.5 um (par. [0033]: The thickness of black matrix 66 may be about 1-2.2 microns, at least 0.5 microns, less than 4 microns, or other suitable thickness).
Examiner notes:	Since the height of the black matrix layer is equal to the height of the height of the groove, when the black matrix layer has a thickness/height of 0.5 um, the thickness/height of the groove is also 0.5 um). The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would be able to shield the light and prevent color mixing between subpixels. 
Claim 4:
wherein an extended length of the groove is equal to an extended length of the black matrix layer (Figs. 2A or 4A-4B)

    PNG
    media_image3.png
    350
    531
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    382
    560
    media_image4.png
    Greyscale

Claim 7:
wherein the first substrate is a thin film transistor array substrate and the second substrate is a color filter substrate (Fig. 1)
Claim 8:	A liquid crystal display device, comprising: 
a first substrate 200
a second substrate (comprising elements 110, 120 and 130) facing the first substrate, the second substrate comprising a plurality of grooves (i.e. spaces formed between elements 120 R/G/B) facing the first substrate 200
a liquid crystal layer 300 disposed between the first substrate and the second substrate
a plurality of black matrix layers 130, each of the black matrix layers disposed in a corresponding groove of the second substrate
the black matrix layers are strip-shaped and spaced apart from each other (Examiner notes: Fig. 2A: for instance, looking at each, individual black matrix 
 the grooves are strip-shaped and spaced apart from each other (Examiner notes: Fig. 2A: similarly, each, individual groove, which formed between color filter layers 120 R/G/B in vertical direction would be as a strip-shaped and spaced apart from other groove)
	Yun et al. do not explicitly disclose wherein the height of the groove is equal to 0.5 um; and wherein the height of the black matrix layer is equal to 0.5 um.
	Yang et al. disclose the black matrix 66 has a thickness of 0.5 um (par. [0033]: The thickness of black matrix 66 may be about 1-2.2 microns, at least 0.5 microns, less than 4 microns, or other suitable thickness).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yun et al.’s device with the teaching of Yang et al. to have wherein the height of the groove is equal to 0.5 um; and wherein the height of the black matrix layer is equal to 0.5 um. (Examiner notes:	Since the height of the black matrix layer is equal to the height of the height of the groove, when the black matrix layer has a thickness/height of 0.5 um, the thickness/height of the groove is also 0.5 um). The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would be able to shield the light and prevent color mixing between subpixels. 
Claim 9:
wherein a surface of the black matrix layer and a surface of the second substrate are in a same plane (Fig. 1)
Claim 10:
wherein a surface of the black matrix layer and a surface of the second substrate constitute a flat surface (Fig. 1)
Claim 13:
wherein a height of the groove is equal to a height of the black matrix layer (Fig. 1)
Claim 14:
wherein an extended length of the groove is equal to an extended length of the black matrix layer (Figs. 2A or 4A-4B)
Claim 17:
wherein the first substrate is a thin film transistor array substrate and the second substrate is a color filter substrate (Fig. 1)
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7-10, 13-14 and 17 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5739880 (col. 10, lines 1-5: a thickness of a black matrix is 0.5-2.5 µm).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 11, 2021